DETAILED ACTION
This correspondence is in response to the communications received November 18, 2021.  Claims 1-8 and 15 are pending.  Claims 9-14 and 16-20 have been withdrawn from consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 9-14 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation, “wherein a projection of the chip on the pin-out surface of the power module does not overlap with a projection of the passive element on the pin-out surface of the power module, and an angle between the terminal-out surface of the chip and the pin-out surface of the power module is greater than 45° and less than 135°”, renders the claim indefinite, since it is unclear what metes and bounds are being set forth.  It is unclear what the meaning of this clause is.  The term “projection” in this context is widely held to mean, “a thing that extends outward from something else”.  Looking at elected Figs. 13 and 14, the “projection of the chip” (any of elements 1a-1d, ¶ 0090) is wholly unclear, since there is nothing emanating from the chip, that is still a part of the chip.  The chips as viewed in cross section in Fig. 13 or in plan view in Fig. 14 are shown as simple rectangles, where the only item emanating from chip (1a, for example) is a winding (22a), which is an electrically conductive wiring component that is a part of the inductor (22).  The plain and literal meaning of the term “projection” clearly does not make sense in this context.  If Applicant meant that the projection is an “imaginary line” type projection, that language needs to be present to overcome the indefinite nature of the current claim language.  This same issue arises in the later recitation, “a projection of the passive 

Lastly, from claim 1, the aspect of the recitation, “wherein a projection of the chip on the pin-out surface of the power module does not overlap with a projection of the passive element on the pin-out surface of the power module”, further renders the claim indefinite, since it is unclear what the metes and bounds are for the 1.) “projection of the chip” being oriented “on” with respect to the 2.) “pin-out surface of the power module”.  It is noted that the 1.) “projection of the chip” is already deemed to be unclear as discussed above, and assumed to be an imaginary line emanating from the bond pad surface of the chip.  So then a further confusion takes place as it is unclear how the 1.) bonding surface of the chip (which is sideward facing and not itself physically interacting with the pin-out surface of the power module) is supposed to be oriented “on” with respect to the 2.) pin-out surface of the power module (which is understood to be one of the many surfaces of the circuit board with metal pads e.g. elements 61 as identified in Fig. 5 or 8).  Is the “pin-out surface of the power module” supposed to signify the upper surface of the board where elements 61 are located?  Is it the lower surface?  One of the side surfaces, all of which have pins for electrical connection thereto.  For purposes of examination, it will be assumed that this power module pin-out surface is merely the upper surface of the circuit board which has elements 61 exposed.  
Relevant Prior Art

Leng et al. (US 2021/0036059) Fig. 13A, shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image1.png
    489
    784
    media_image1.png
    Greyscale

Wilson et al. (US 2021/0313283) Fig. 12, shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image2.png
    393
    797
    media_image2.png
    Greyscale


	Kim et al. (US 2021/0271275) Fig. 2 shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image3.png
    489
    620
    media_image3.png
    Greyscale


Gamini (US 2016/0379967), Figs. 11 and 12, element 1102 could be chips, ¶ 0069, shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image4.png
    489
    688
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    490
    736
    media_image5.png
    Greyscale

	
Chen et al. (US 10,354,978) Fig. 15A for example, is a package where chips are oriented perpendicular to the horizontal.  Element 10 are chip packages in Fig. 7, discussed on col. 3, lines 12-14.  Shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image6.png
    464
    534
    media_image6.png
    Greyscale


Prabhu et al. (US 9,490,195) Fig. 1 shows the chip orientation on the substrate, shown below.  Discussed where 112 are oriented in the way shown for the reason that 

    PNG
    media_image7.png
    415
    447
    media_image7.png
    Greyscale


	Cheah et al. (US 9,136,251) Fig. 3I with vertical chips 332 (in Fig. 3H), shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image8.png
    289
    774
    media_image8.png
    Greyscale

Kim et al. (US 2013/0075915) Fig. 1, shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image9.png
    386
    519
    media_image9.png
    Greyscale


Harada et al. (US 6,984,885) discusses the orientation for increasing density, shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image10.png
    271
    471
    media_image10.png
    Greyscale


Pierson et al. (US 5,903,437) Fig. 1, 2, shown below.  Called “Edge Mounting” of chips, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image11.png
    253
    553
    media_image11.png
    Greyscale


Umeno (US 2011/0284989) Fig. 1(c) shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image12.png
    396
    526
    media_image12.png
    Greyscale


Knapp et al. (US 2005/0285262) Fig. 1, shown below, seemingly the prior art arrangement, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image13.png
    609
    614
    media_image13.png
    Greyscale


Meyer-Berg et al. (US 2016/0358886) Fig. 4, ¶ 0052 discusses that the chip is edge mounted, shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image14.png
    299
    445
    media_image14.png
    Greyscale

Zhong et al. (US 2020/0214174) Fig. 1, shown below, has several notable features, however was not deemed useful to reject the claims.

    PNG
    media_image15.png
    626
    691
    media_image15.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image16.png
    261
    618
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    467
    547
    media_image17.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 13 and 14, a power module, comprising:

a chip (¶ 0090, “first chip 1a”) with a chip terminal provided on a terminal-out surface of the chip (seemingly this is the leftward facing surface of chip 1a, where electrode or wire 22a makes contact with surface of 1a, both 22a and 22b are called “first winding… second winding”, respectively, ¶ 0090);

a passive element (several 212 are capacitors, ¶ 0090) electrically connected to the chip terminal of the chip (at least 22 and one of the 212 are directly connected by winding 22a to the left facing surface of chip 1a); and

connection pins (not labelled in Figs. 13 and 14, however, it is assumed that similar pads 61 in Fig. 5, are the same element in Figs. 13 and 14, ¶ 0081) provided on a pin-out surface of 

wherein a projection of the chip on the pin-out surface of the power module does not overlap with a projection of the passive element on the pin-out surface of the power module (1a does not overlap either horizontally or vertically with at least the noted lower and second from left most capacitor 212), and an angle between the terminal-out surface of the chip (leftward facing vertical surface of chip 1a in Fig. 14) and the pin-out surface of the power module (lower horizontal boundary surface/line in Fig. 14 of the overall power module) is greater than 45° and less than 135° (the angle between to two noted regions is ninety degrees).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Appelt et al. (US 2018/0145060) in view of the Ngo et al. (US 2009/0322291).


    PNG
    media_image18.png
    768
    812
    media_image18.png
    Greyscale

It is noted that the Examiner has interpreted the “pin-out surface of the power module” to mean any of a flat surface of the analogous circuit board which has bond pads along said surface.  As can be seen in Appelt’s Fig. 15, above, the Examiner interprets the “pin-out surface of the power module” to be the circuit-board-like planar element consisting of insulator materials (14, 24, 34) which envelop and partially expose electrically conductive portions (36a, 33, 26, 60a, 23, etc.).  The “pin-out surface” of this identified circuit-board-like planar element are the vertical left and right surfaces which expose the electrically conductive portions, and further the upper and lower surfaces which do the same.

Regarding claim 1, the prior art of Appelt discloses in Fig. 15, reproduced above, a power module (1h, ¶ 0091, “semiconductor package 1h” and specifically the circuit-board-like planar element), comprising:

a chip (32, ¶ 0058, “semiconductor die 32”) with a chip terminal (324, ¶ 0091, “pads 324”) provided on a terminal-out surface of the chip (the terminals 324 reside on an upper and outward facing surface of chip 32, the term “terminal-out surface” is interpreted to mean the surface of the chip where the electrical pads of the chip reside);

a passive element (62a, ¶ 0079, “electrical component 62 is a passive component”) electrically connected to the chip terminal of the chip (62a is in electrical communication with 32 by way of an electrical pathway consisting of 36a, 33, 26, 60a and 61, that connects to chip 32’s 324 to 62a); and

connection pins (60a, ¶ 0076, “bonding pads 60a”) provided on a pin-out surface (143, ¶ ¶ 0060, “lateral surface 143”, of the identified circuit-board-like planar element) of the power module (the identified circuit-board-like planar element) and electrically connected to at least one of the chip terminal of the chip and the passive element (60a is in direct electrical connection with chip 32’s pad 324 and also 60a is in electrical contact with 62a by way of 61),

wherein a projection of the chip (this is understood to signify an imaginary line that is normal to the surface of the chip 32, emanating upwardly from the chip’s upper surface) on the pin-out surface of the power module (the identified circuit-board-like planar element) does not projection, so this will be interpreted to mean an imaginary projection emanating from the surface of 62a away from the vertical surface 143, so this projection is interpreted to be a horizontal imaginary line emanating from 62a) on the pin-out surface of the power module (62a is mounted on the identified circuit-board-like planar element), and 

an angle between the terminal-out surface of the chip and the pin-out surface of the power module is greater than 45° and less than 135° (upward facing chip 32 with imaginary line emanating from the top / bond pad surface of chip 32 will make a ninety degree angle with the imaginary line that horizontally emanates from the passive element 62a).

Appelt discloses wherein in Fig. 15, the overall package (1h) is disclosed to be “a semiconductor package 1h” (¶ 0091), however Appelt does not explicitly disclose the package to be a “power module”.  

Ngo discloses in paragraph 0010 and in Fig. 1, wherein a chip (101) is arranged to be used as an “output drive power module chip 101”, thus if the specifics of the chip arrangement of Ngo are combined into the packaged chip in the arrangement shown by Appelt, then the package would then become a “power module” as the chip internal to the package serves the functionality of handling higher power drive signals.



wherein the semiconductor package is a “power module”,

in the invention or system of Appelt as taught by Ngo, for the purpose of arranging the overall package to serve the purpose of handling relatively higher power signals for the purpose of being able to be used as drivers.

Regarding claim 2, Appelt et al. disclose the power module according to claim 1, wherein the terminal-out surface of the chip is perpendicular to the pin-out surface of the power module (in Appelt’s Fig. 15, upward facing chip 32 with imaginary line emanating from the top / bond pad surface of chip 32 will make a ninety degree angle with the imaginary line that horizontally emanates from the passive element 62a).

Regarding claim 3, Appelt et al. disclose the power module according to claim 1, and Appelt discloses in Fig. 15, 
wherein the power module (the identified circuit-board-like planar element) comprises two opposite terminal-out surfaces (left most and right most vertical surfaces of the identified circuit-board-like planar element, both of said vertical surfaces expose electrically conductive portions) respectively provided with the connection pins thereon (the exposed electrically conductive elements); and
circuit-board-like planar element, is interpreted to include the identified circuit-board-like planar element, on either side of 32, where 62b is on the left side part of the identified circuit-board-like planar element).

Regarding claim 4, Appelt et al. disclose the power module according to claim 1, and Appelt discloses in Fig. 15, 

wherein a packaging material is filled inside the power module (27, 37 and 47, ¶ 0064, 0068, 0072); and

the power module further comprises a connection layer (portion of 36a that is not within the insulating layers of the identified circuit-board-like planar element) between the pin-out surface of the power module and the chip (said portion connects the chip 32 with the identified circuit-board-like planar element), and the connection pins are electrically connected to at least one of the chip terminal of the chip (part of 36a out of the identified circuit-board-like planar element, connects to pads 324 of chip 32) and the passive element through the connection layer (60a of the identified circuit-board-like planar element, connects to solder balls 61 of 62a).


15 is rejected under 35 U.S.C. 103 as being unpatentable over Appelt et al. (US 2018/0145060) in view of the Ngo et al. (US 2009/0322291) in view of Ootani et al. (US 2010/0085111).

Regarding claim 15, Appelt et al. disclose the power module according to claim 1, however Appelt does not disclose,
“wherein each chip comprises a switching element, a plurality of switching elements connected in parallel, or two switching elements connected in series;
the chip and the passive element constitute at least one of a buck circuit, a boost circuit, a buck/boost circuit, an LLC circuit, a switching capacitor circuit, a Cuk circuit, and a flyback circuit”.

Ootani discloses in paragraph 0030, “The boost circuit is supplied with a reference voltage (VSS), a supply voltage (VDC1), and a boost clock signal, and generates a second voltage by boosting the supply voltage. The first transistor (P11/P13) and the second transistor (P12/P14) are connected in series between a first voltage (VDC1/VDC2) and the second voltage (VDC2/VDC3). One end of the first capacitor (C1/C3) is connected to a connection node between the first transistor (P11/P13) and the second transistor (P12/P14). The first drive circuit (21/23) boosts a voltage at the other end of the first capacitor (C1/C3). The second capacitor (C2/C4) is connected between the second voltage (VDC2/VDC3) and the reference voltage (VSS). The first controller (100/300, 101/301) controls conduction/non-conduction of the first transistor (P11/P13). The second controller (200/400) inputs any of the first voltage (VDC1/VDC2) and the second voltage (VDC2/VDC3) to the second transistor (P12/P14), and a semiconductor device includes the above-mentioned booster circuit”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each chip comprises a switching element, a plurality of switching elements connected in parallel, or two switching elements connected in series;
the chip and the passive element constitute at least one of a buck circuit, a boost circuit, a buck/boost circuit, an LLC circuit, a switching capacitor circuit, a Cuk circuit, and a flyback circuit”,

in the invention or system of Appelt et al. as taught by Ootani, for the purpose of being able to handle higher power signals with smaller chips with smaller breakdown voltages by using the booster circuits.


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  An attempt to reject claim 5 is as follows.

Regarding claim 5, Appelt et al. disclose the power module according to claim 1, and Appelt discloses in Fig. 15, 

wherein the power module comprises two chipsets (32 and 42 as one set and 12 and 22 as the other set), each of the chipsets comprises at least one chip (12, 22, 32 and 42, ¶ 0058), and

the terminal-out surfaces of the two chipsets are arranged face-to-face (32 faces 42 and 12 faces 22), however Appelt and the prior art do not disclose,
“at least one passive element is provided between the terminal-out surfaces of the two chipsets”.  No components are shown between the facing chips 12/22 nor 32/42.

Regarding claim 6, the prior art fails to disclose (in coordination with claim 1 upon which claim 6 depends), 
“wherein the power module comprises a first chipset and a second chipset, each of which comprises at least one chip;
the passive element comprises a magnetic element which comprises a first winding electrically connected to the first chipset and a second winding electrically connected to the second chipset; and
the magnetic element comprises at least one of a coupled inductor, an uncoupled inductor, a planar transformer, and a foil-wound transformer”.  Claims 7 and 8 are objected to for their dependence upon claim 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893